Citation Nr: 1030588	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.    


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2007 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran provided testimony at a January 2009 hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of the 
proceeding is of record and has been reviewed.  The Veteran also 
provided testimony at a January 1997 hearing before the decision 
review officer.  A transcript of the proceeding is of record and 
has been reviewed.  

Given the nature of the evidence, the Board has characterized the 
issues as noted on the title page, as the United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, the evidence 
shows that the Veteran has been diagnosed with anxiety disorder, 
adjustment disorder, and depression, as well as PTSD.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied a claim of 
whether new and material evidence has been received to reopen a 
claim for service connection for PTSD, and properly notified the 
Veteran, who did initiate an appeal of that decision, however, 
failed to provide a timely VA Form 9, substantive appeal.  

2.  The evidence associated with the claims file subsequent to 
the May 2002 rating decision regarding the Veteran's claim for 
service connection for PTSD relates to an unestablished fact, is 
not cumulative of evidence previously of record and raises a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision which denied the Veteran's claim 
of whether new and material evidence has been received to reopen 
a claim for service connection for PTSD is final.  38 U.S.C.A. 
§§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the May 2002 rating 
decision is new and material and the requirements to reopen the 
claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In May 2002, the RO determined that new and material evidence had 
not been received to reopen a claim for service connection for 
PTSD, as there was no evidence of record demonstrating a verified 
stressor or a diagnosis of PTSD.  The Veteran initiated an 
appeal, however, did not perfect the appeal, as he failed to 
submit a timely VA Form 9 substantive appeal.  Thus, the decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
May 2006, he submitted a claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim. 

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record. 

Upon review of the record, the Board finds that the evidence 
received since the May 2002 rating decision is new and material.  
Specifically, the Veteran's post-service VA outpatient treatment 
records dated in February 2004 to June 2008 demonstrate multiple 
diagnoses of PTSD.  As the treatment reports containing diagnoses 
of PTSD were not of record at the time of the May 2002 rating 
decision and address an unestablished fact, the claim is 
reopened.  38 U.S.C.A. § 5108.

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) was amended to 
liberalize, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843.  The Board will accept the Veteran's lay statements and 
testimony regarding his in-service stressor, his experiences as a 
door gunner in Vietnam resulting in nightmares and insomnia, as 
sufficient to constitute new and material evidence for the 
purpose of reopening the previously denied claim.  His military 
records show service as a door gunner in Vietnam in 1970, an 
occupation involving exposure to "hostile military or terrorist 
activity." 

The Board notes that the duty to notify and assist with regard to 
the issue of whether new and material evidence has been received 
has been met to the extent necessary to reopen the claim, such 
that any deficiency in this regard is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is granted to 
this extent only.


REMAND

Having reopened the claim for service connection for PTSD based 
on new and material evidence, the Board has jurisdiction to 
review the underlying service connection claim de novo, based on 
the whole record.  The Board notes that in addition to a 
diagnosis of PTSD, there is evidence in treatment records of an 
anxiety disorder, an adjustment disorder, and depression.  Based 
on these additional psychiatric diagnoses, the Board finds that a 
medical examination is required in order to reconcile the various 
diagnoses of record, as well as to address whether such 
conditions are related to service.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

It is noted that the September 2007 VA examiner stated that he 
was not able to determine with any degree of certainty whether 
the Veteran's anxiety disorder is related to service.  Notably, 
the Court has acknowledged that there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the 
Board need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is 
speculative").  However, it must be clear from some combination 
of the examiner's opinion and the analysis of the record that the 
examiner has not invoked the phrase "without resort to mere 
speculation", or, in this case "with any degree of certainty", 
as a substitute for the full consideration of all pertinent and 
available medical facts to which a claimant is entitled.  See 
Jones v. Shinseki, 23 Vet App 382 (2010).  Such clarity is 
lacking in this case with regard to the September 2007 medical 
opinion.

The 2007 medical opinion is also inadequate because it misstated 
pertinent facts.  The examiner specifically stated with respect 
to the Veteran's occupation as a door gunner in Vietnam, that 
"[i]t was noted in his records that there was no verification 
that he was on flight status or was a door gunner."  On the 
contrary, the evidence of record, including the service treatment 
records (STRs), show that he was on flight status when he was 
removed from flight status in September 1970.  Further, the Board 
finds that the Veteran did serve as a door gunner in Vietnam, 
based on his STRs which reflect that he was approved for flight 
status as a door gunner in June 1970, his testimony that he was a 
door gunner for several months in Vietnam, and STRs which show 
that he was removed from flight status in September 1970 with 
complaints of "'insomnia', diff. sleeping, lethargy, [and] loss 
of interest in work."  For these reasons, another medical 
opinion is necessary prior to the Board's final adjudication.

During the January 2009 hearing before the Board, the Veteran 
testified that there are more recent VA outpatient treatment 
records regarding his PTSD since June 2008 which are not 
currently of record.  Given that the VA treatment records are 
relevant to the issue on appeal, the Board must return the case 
to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice regarding the 
claim of service connection for PTSD, 
including the recently amended regulation 
38 C.F.R. § 3.304(f)(3). 

2.  The RO/AMC should obtain the Veteran's VA 
outpatient treatment records dated from June 
2008 to the present from the VA Medical 
Center in Biloxi, Mississippi.  The RO/AMC 
should then associate those records with the 
claims file.  

3.  Following the completion of the above 
development, the Veteran should be accorded a 
VA examination for psychiatric disorders to 
include PTSD.  The examination report should 
include a detailed account of all psychiatric 
pathology found to be present.  The examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record.  
The examiner should specify which symptoms 
are associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or another, 
it should be specified.

The examiner is requested to state whether it 
is at least as likely as not (50% 
probability) that any current psychiatric 
disorder, including PTSD, is related to his 
job as a door gunner in Vietnam or other 
event, injury, or disease in service.  With 
respect to PTSD, the examiner is requested to 
indicate whether it is at least as likely as 
not (50% probability) that the Veteran has 
PTSD that is related to service while serving 
in Vietnam as a door gunner or any other 
reported service stressor.

The entire claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner in connection with the 
examination.  A complete rationale must be 
provided for all opinions expressed.

4.  When the development requested has been 
completed, adjudicate the issue of service 
connection for an acquired psychiatric 
disorder to include PTSD, to include 
consideration of the amended version of 
38 C.F.R. § 3.304.  If any benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


